Exhibit 10.8

 

EXECUTION VERSION

 

Barclays Bank PLC

5 The North Colonnade

Canary Wharf, London E14 4BB

England

 

c/o Barclays Capital Inc.

as Agent for Barclays Bank PLC

745 Seventh Ave

New York, NY 10019

 

May 29, 2009

 

To: Take-Two Interactive Software, Inc.

622 Broadway

New York, New York

Attention: Treasurer

Telephone No.:     (646) 536-2842

Facsimile No.:       (646) 941-3566

 

Re: Additional Warrants

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Take-Two Interactive
Software, Inc. (“Company”) to Barclays Bank PLC (“Dealer”), represented by
Barclays Capital Inc. (“Agent”), as of the Trade Date specified below (the
“Transaction”).  This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below.  This Confirmation shall
replace any previous agreements and serve as the final documentation for this
Transaction.  Dealer is regulated by the Financial Services Authority. Dealer is
not a member of the Securities Investor Protection Corporation (“SIPC”).

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.  This Transaction shall
be deemed to be a Share Option Transaction within the meaning set forth in the
Equity Definitions.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.             This Confirmation evidences a complete and binding agreement
between Dealer and Company as to the terms of the Transaction to which this
Confirmation relates.  This Confirmation shall supplement, form a part of, and
be subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if Dealer and Company had executed an agreement in such form
(but without any Schedule except for (i) the election of the laws of the State
of New York as the governing law (without reference to choice of law doctrine)
and (ii) the election that Section 5(a)(v) of the Agreement shall not apply to
either party) on the Trade Date.  In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates. 
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.

 

2.             The Transaction is a Warrant Transaction, which shall be
considered a Share Option Transaction for purposes of the Equity Definitions. 
The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

--------------------------------------------------------------------------------


 

General Terms:

 

Trade Date:

 

May 29, 2009

 

 

 

Effective Date:

 

The third Exchange Business Day immediately prior to the Premium Payment Date

 

 

 

Warrants:

 

Equity call warrants, each giving the holder the right to purchase one Share at
the Strike Price, subject to the Settlement Terms set forth below. For the
purposes of the Equity Definitions, each reference to a Warrant herein shall be
deemed to be a reference to a Call Option.

 

 

 

Warrant Style:

 

European

 

 

 

Seller:

 

Company

 

 

 

Buyer:

 

Dealer

 

 

 

Shares:

 

The common stock of Company, par value USD 0.01 per Share (Exchange symbol
“TTWO”)

 

 

 

Number of Warrants:

 

[    ], subject to adjustment as provided herein.

 

 

 

Warrant Entitlement:

 

One Share per Warrant

 

 

 

Strike Price:

 

USD 14.9450

 

 

 

Premium:

 

USD [    ]

 

 

 

Premium Payment Date:

 

June 3, 2009

 

 

 

Exchange:

 

The NASDAQ Global Select Market

 

 

 

Related Exchange(s):

 

All Exchanges

 

 

 

Procedures for Exercise:

 

 

 

 

 

Expiration Time:

 

The Valuation Time

 

 

 

Expiration Date(s):

 

Each Scheduled Trading Day during the period from and including the First
Expiration Date and to and including the 75th Scheduled Trading Day following
the First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date; and provided further that
if such Expiration Date has not occurred pursuant to this clause as of the
eighth Scheduled Trading Day following the last scheduled

 

2

--------------------------------------------------------------------------------


 

 

 

Expiration Date under this Transaction, the Calculation Agent shall have the
right to declare such Scheduled Trading Day to be the final Expiration Date and
the Calculation Agent shall determine its good faith estimate of the fair market
value for the Shares as of the Valuation Time on that eighth Scheduled Trading
Day or on any subsequent Scheduled Trading Day, as the Calculation Agent shall
determine using commercially reasonable means.

 

 

 

First Expiration Date:

 

August 30, 2014 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

 

 

 

Daily Number of Warrants:

 

For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Date(s)”.

 

 

 

Automatic Exercise:

 

Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants (as adjusted pursuant to the terms hereof) for
such Expiration Date will be deemed to be automatically exercised.

 

 

 

Market Disruption Event:

 

Section 6.3(a)(ii) of the Equity Definitions is hereby amended by replacing
clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”

 

 

 

Valuation:

 

 

 

 

 

Valuation Time:

 

Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

 

 

 

Valuation Date:

 

Each Exercise Date.

 

 

 

Settlement Terms:

 

 

 

 

 

Settlement Method:

 

Net Share Settlement.

 

 

 

Net Share Settlement:

 

On the relevant Settlement Date, Company shall deliver to Dealer the Share
Delivery Quantity of Shares for such Settlement Date to the account specified
hereto free of payment through the Clearance System.

 

 

 

Share Delivery Quantity:

 

For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date in respect of such Settlement
Date, rounded down to the nearest whole number plus any Fractional Share Amount.

 

 

 

Net Share Settlement Amount:

 

For any Settlement Date, an amount equal to the product of (i) the Number of
Warrants exercised or deemed exercised on the

 

3

--------------------------------------------------------------------------------


 

 

 

relevant Exercise Date, (ii) the Strike Price Differential for such Settlement
Date and (iii) the Warrant Entitlement.

 

 

 

Settlement Price:

 

For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page TTWO.UQ <equity> AQR (or
any successor thereto) in respect of the period from the scheduled opening time
of the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the Daily Number of Warrants, as described above, then the
Settlement Price for the relevant Valuation Date shall be the volume-weighted
average price per Share on such Valuation Date on the Exchange, as determined by
the Calculation Agent based on such sources as it deems appropriate using a
volume-weighted methodology, for the portion of such Valuation Date for which
the Calculation Agent determines there is no Market Disruption Event.

 

 

 

Settlement Date(s):

 

As determined in reference to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof.

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 9.1(c), 9.8, 9.9, 9.11, 9.12 and 10.5 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

 

 

 

Representation and Agreement:

 

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.

 

 

 

3. Additional Terms applicable to the Transaction:

 

 

 

 

 

Adjustments applicable to the Warrants:

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment.  For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement. 
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

 

4

--------------------------------------------------------------------------------


 

Extraordinary Events applicable to the Transaction:

 

 

 

 

 

New Shares:

 

Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word “and” following
clause (i)) and replacing it with the phrase “publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors)” and (b) by inserting
immediately prior to the period the phrase “and (iii) of an entity or person
organized under the laws of the United States, any State thereof or the District
of Columbia that also becomes Company under the Transaction following such
Merger Event or Tender Offer”.

 

 

 

Consequence of Merger Events:

 

 

 

 

 

Merger Event:

 

Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.1(b) of the Equity Definitions or Section 9(h)(ii)(B) will apply.

 

 

 

Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Other:

 

Cancellation and Payment (Calculation Agent Determination)

 

 

 

Share-for-Combined:

 

Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination).

 

 

 

Consequence of Tender Offers:

 

 

 

 

 

Tender Offer:

 

Applicable; provided however that if an event occurs that constitutes both a
Tender Offer under Section 12.1(d) of the Equity Definitions and Additional
Termination Event under Section 9(h)(ii)(A) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.3 of the Equity Definitions or Section 9(h)(ii)(A) will apply.

 

 

 

Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Other:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Combined:

 

Modified Calculation Agent Adjustment

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global

 

5

--------------------------------------------------------------------------------


 

 

 

Select Market or The NASDAQ Global Market (or their respective successors), such
exchange or quotation system shall thereafter be deemed to be the Exchange.

 

 

 

Announcement Event:

 

If an Announcement Event occurs, the Calculation Agent will determine the
economic effect of the Announcement Event on the theoretical value of this
Transaction (including without limitation any change in volatility, expected
dividends, or liquidity relevant to the Shares or to the Transaction) from the
Announcement Date to the Valuation Date. If such economic effect is material,
the Calculation Agent may adjust the terms of this Transaction to reflect such
economic effect to Dealer. “Announcement Event” shall mean the occurrence of the
Announcement Date of a Merger Event or Tender Offer

 

 

 

Announcement Date:

 

The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
shall be amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth lines thereof, (ii) replacing the word “leads to the” in the
third and the fifth lines thereof with the words “, if completed, would lead to
a”, (iii) replacing the words “voting shares” in the fifth line thereof with the
word “Shares”, (iv) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof, (v) inserting the
words “or to explore the possibility of engaging in” after the words “engage in”
in the second line thereto and (vi) inserting the words “or to explore the
possibility of purchasing or otherwise obtaining” after the word “obtain” in the
fourth line thereto.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii)(X) of the Equity Definitions is
hereby amended by replacing the word “Shares” with the phrase “Hedge Positions.”

 

 

 

Failure to Deliver:

 

Not Applicable

 

 

 

Insolvency Filing:

 

Applicable

 

 

 

Hedging Disruption:

 

Applicable; provided that Section 12.9(a)(v) of the Equity Definitions is hereby
modified by inserting the following two phrases at the end of such Section:

 

 

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”

 

 

 

Increased Cost of Hedging:

 

Not Applicable

 

 

 

Loss of Stock Borrow:

 

Applicable

 

 

 

       Maximum Stock Loan Rate:

 

     [    ] bps

 

 

 

Increased Cost of Stock Borrow:

 

Applicable

 

 

 

       Initial Stock Loan Rate:

 

     [    ] bps

 

 

 

Hedging Party:

 

Dealer for all applicable Additional Disruption Events

 

 

 

Determining Party:

 

Dealer for all applicable Extraordinary Events

 

6

--------------------------------------------------------------------------------


 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments

 

 

Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

4.  Calculation Agent:

 

Dealer

 

 

 

5.  Account Details:

 

 

 

(a)           Account for payments to Company:

 

[       ]

ABA:  [       ]

Acct:   Take-Two Interactive Software Inc.

Acct No.:  [       ]

 

Account for delivery of Shares from Company:

 

To be provided by Company.

 

(b)            Account for payments to Dealer:

 

Bank:  [       ]

BIC:  [       ]

Acct:  [       ]

Beneficiary: [       ]

Ref:   [       ]

 

Account for delivery of Shares to Dealer:

 

To be provided by Dealer.

 

6. Offices:

 

The Office of Company for the Transaction is:  Inapplicable, Company is not a
Multibranch Party.

 

The Office of Dealer for the Transaction is: London

 

Barclays Bank PLC

5 The North Colonnade

Canary Wharf, London E14 4BB

England

 

7. Notices: For purposes of this Confirmation:

 

(a)           Address for notices or communications to Company:

Take-Two Interactive Software, Inc.

622 Broadway

New York, New York

Attention: Treasurer

Telephone No.:  (646) 536-2842

Facsimile No.:     (646) 941-3566

 

7

--------------------------------------------------------------------------------


 

(b)           Address for notices or communications to Dealer:

 

Barclays Bank PLC

c/o Barclays Capital Inc.

745 Seventh Ave

New York, NY 10019

Attention:  Paul Robinson

Telephone No.:     (+1) 212-526-0111

Facsimile No.:       (+1) 917-522-0458

 

8.  Representations and Warranties of Company

 

The representations and warranties made by Company pursuant to the Underwriting
Agreement (the “Underwriting Agreement”) dated as of May 28, 2009 between
Company and J.P. Morgan Securities Inc. and Barclays Capital Inc., as
representative of the Underwriters party thereto, on the “Additional Closing
Date” (as defined in the Underwriting Agreement) are true and correct and are
hereby deemed to be repeated to Dealer as if set forth herein.  Company hereby
further represents and warrants to Dealer that:

 

(a)            Company has all necessary corporate power and authority to
execute, deliver and perform its obligations in respect of this Transaction;
such execution, delivery and performance have been duly authorized by all
necessary corporate action on Company’s part; and this Confirmation has been
duly and validly executed and delivered by Company and constitutes its valid and
binding obligation, enforceable against Company in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

(b)           Neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Company hereunder will conflict with
or result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Company, or any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Company or any of its
subsidiaries is a party or by which Company or any of its subsidiaries is bound
or to which Company or any of its subsidiaries is subject, or constitute a
default under, or result in the creation of any lien under, any such agreement
or instrument.

 

(c)            No consent, approval, authorization, or order of, or filing with,
any governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

 

(d)           The Shares of Company initially issuable upon exercise of the
Warrant by the net share settlement method (the “Warrant Shares”) have been
reserved for issuance by all required corporate action of Company.  The Warrant
Shares have been duly authorized and, when delivered against payment therefor
(which may include Net Share Settlement in lieu of cash) and otherwise as
contemplated by the terms of the Warrant following the exercise of the Warrant
in accordance with the terms and conditions of the Warrant, will be validly
issued, fully-paid and non-assessable, and the issuance of the Warrant Shares
will not be subject to any preemptive or similar rights.

 

(e)            Company is not and will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(f)            Company is an “eligible contract participant” (as such term is
defined in Section 1a(12) of the Commodity Exchange Act, as amended (the “CEA”))
because one or more of the following is true:

 

8

--------------------------------------------------------------------------------


 

Company is a corporation, partnership, proprietorship, organization, trust or
other entity and:

 

(A)           Company has total assets in excess of USD 10,000,000;

 

(B)           the obligations of Company hereunder are guaranteed, or otherwise
supported by a letter of credit or keepwell, support or other agreement, by an
entity of the type described in Section 1a(12)(A)(i) through (iv),
1a(12)(A)(v)(I), 1a(12)(A)(vii) or 1a(12)(C) of the CEA; or

 

(C)           Company has a net worth in excess of USD 1,000,000 and has entered
into this Agreement in connection with the conduct of Company’s business or to
manage the risk associated with an asset or liability owned or incurred or
reasonably likely to be owned or incurred by Company in the conduct of Company’s
business.

 

(g)           Company and each of its affiliates is not, on the date hereof, in
possession of any material non-public information with respect to Company.

 

9. Other Provisions:

 

(a)            Opinions.  Company shall deliver to Dealer, on or prior to the
Premium Payment Date, an opinion of counsel, dated as of the Premium Payment
Date, with respect to the matters set forth in Sections 8(a) through (d) of this
Confirmation.  Delivery of such opinion to Dealer shall be a condition precedent
for the purpose of Section 2(a)(iii) of the Agreement with respect to each
obligation of Dealer under Section 2(a)(i) of the Agreement.

 

(b)           Repurchase Notices.  Company shall, on any day on which Company
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares on such day, subject to any adjustments provided
herein, is (i) less than 76 million (in the case of the first such notice) or
(ii) thereafter more than 4 million less than the number of Shares included in
the immediately preceding Repurchase Notice.  Company agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to this Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person actually may become subject
to, as a result of Company’s failure to provide Dealer with a Repurchase Notice
on the day and in the manner specified in this paragraph, and to reimburse,
within 30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing.  If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person, such Indemnified Person shall promptly
notify Company in writing, and Company, upon request of the Indemnified Person,
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others Company may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding.  Company shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Company agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment.  Company shall not, without the prior written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional

 

9

--------------------------------------------------------------------------------


 

release of such Indemnified Person from all liability on claims that are the
subject matter of such proceeding on terms reasonably satisfactory to such
Indemnified Person.  If the indemnification provided for in this paragraph is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then Company under such
paragraph, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages or liabilities.  The remedies provided for in
this paragraph are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any Indemnified Person at law or in equity. 
The indemnity and contribution agreements contained in this paragraph shall
remain operative and in full force and effect regardless of the termination of
this Transaction.

 

(c)            Regulation M.  Company is not on the date hereof engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Company. 
Company shall not, until the second Scheduled Trading Day immediately following
the Effective Date, engage in any such distribution.

 

(d)           No Manipulation.  Company is not entering into this Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

(e)            Transfer or Assignment.  Company may not transfer any of its
rights or obligations under this Transaction without the prior written consent
of Dealer. Dealer may, without Company’s consent, transfer or assign all or any
part of its rights or obligations under this Transaction to any third party. If
at any time at which (1) the Section 16 Percentage exceeds 7.5%, (2) the Warrant
Equity Percentage exceeds 14.5%, or (3) the Share Amount exceeds the
Post-Effective Limit (if any applies), Dealer is unable after using its
commercially reasonable efforts to effect a transfer or assignment of Warrants
to a third party on pricing terms reasonably acceptable to Dealer and within a
time period reasonably acceptable to Dealer such that (1) the Section 16
Percentage will be equal to or less than 7.5%, (2) the Warrant Equity Percentage
will be equal to or less than 14.5%, and (3) the Share Amount will be equal to
or less than any such Post-Effective Limit, then Dealer may designate any
Exchange Business Day as an Early Termination Date with respect to a portion of
the Transaction (the “Terminated Portion”), such that following such partial
termination (1) the Section 16 Percentage will be equal to or less than 7.5%,
(2) the Warrant Equity Percentage will be equal to or less than 14.5%, and
(3) the Share Amount will be equal to or less than such Post-Effective Limit. 
In the event that Dealer so designates an Early Termination Date with respect to
a Terminated Portion, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to this Transaction and a Number of
Warrants equal to the number of Warrants underlying the Terminated Portion,
(2) Company shall be the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion shall be the sole Affected
Transaction (and, for the avoidance of doubt, the provisions of
Section 9(j) shall apply to any amount that is payable by Company to Dealer
pursuant to this sentence as if Company was not the Affected Party).  The
“Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder (the “Dealer
Group”) directly or indirectly beneficially own (as defined under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder) and (B) the
denominator of which is the number of Shares outstanding.  The “Warrant Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the sum of (x) the product of the Number of Warrants and
the Warrant Entitlement and (y) and the aggregate number of Shares underlying
any other warrants purchased by Dealer from Company, and (B) the denominator of
which is the number of Shares outstanding.  The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation or regulatory order that for any reason becomes
applicable to ownership of Shares after the Trade Date (“Applicable Laws”),
owns, beneficially owns,

 

10

--------------------------------------------------------------------------------


 

constructively owns, controls, holds the power to vote or otherwise meets a
relevant definition of ownership of under the Applicable Laws, as determined by
Dealer in its reasonable discretion. The “Post-Effective Limit” means (x) the
minimum number of Shares that would give rise to reporting or registration
obligations or other requirements (including obtaining prior approval from any
person or entity) of a Dealer Person, or would result in an adverse effect on a
Dealer Person, under the Applicable Laws, as determined by Dealer in its
reasonable discretion, minus (y) 1% of the number of Shares outstanding.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Company, Dealer may designate any of its affiliates
to purchase, sell, receive or deliver such Shares or other securities and
otherwise to perform Dealer’s obligations in respect of this Transaction and any
such designee may assume such obligations.  Dealer shall be discharged of its
obligations to Company to the extent of any such performance.

 

(f)            Dividends.  If at any time during the period from and including
the Effective Date, to and including the Expiration Date, an ex-dividend date
for a cash dividend occurs with respect to the Shares (an “Ex-Dividend Date”),
then the Calculation Agent will adjust any of the Strike Price, Number of
Warrants and/or Daily Number of Warrants to preserve the fair value of the
Warrants to Dealer after taking into account such dividend.

 

(g)           Role of Agent.  Each of Dealer and Company acknowledges to and
agrees with the other party hereto and with the Agent that (i) the Agent is
acting as agent for Dealer under the Transaction pursuant to instructions from
such party, (ii) the Agent is not a principal or party to the Transaction, and
may transfer its rights and obligations with respect to the Transaction,
(iii) the Agent shall have no responsibility, obligation or liability, by way of
issuance, guaranty, endorsement or otherwise in any manner with respect to the
performance of either party under the Transaction, (iv) Dealer and the Agent
have not given, and Company is not relying (for purposes of making any
investment decision or otherwise) upon, any statements, opinions or
representations (whether written or oral) of Dealer or the Agent, other than the
representations expressly set forth in this Confirmation or the Agreement, and
(v) each party agrees to proceed solely against the other party, and not the
Agent, to collect or recover any money or securities owed to it in connection
with the Transaction.  Each party hereto acknowledges and agrees that the Agent
is an intended third party beneficiary hereunder.  Company acknowledges that the
Agent is an affiliate of Dealer.  Dealer will be acting for its own account in
respect of this Confirmation and the Transaction contemplated hereunder.

 

(h)           Additional Provisions.

 

(i)  Amendments to the Equity Definitions:

 

(A)          Section 11.2(a) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative” and replacing them with the
words “an”; and adding the phrase “or Warrants” at the end of the sentence.

 

(B)          Section 11.2(c) of the Equity Definitions is hereby amended by
(x) replacing the words “a diluting or concentrative” with “an”, (y) adding the
phrase “or Warrants” after the words “the relevant Shares” in the same sentence
and (z) deleting the phrase “(provided that no adjustments will be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”

 

(C)                               Section 11.2(e)(vii) of the Equity Definitions
is hereby amended by deleting the words “a diluting or concentrative” and
replacing them with the word “a material”; and adding the phrase “or Warrants”
at the end of the sentence.

 

(D)                              Section 12.6(a)(ii) of the Equity Definitions
is hereby amended by (1) deleting from the fourth line thereof the word “or”
after the word “official” and inserting a comma therefor,

 

11

--------------------------------------------------------------------------------


 

and (2) deleting the semi-colon at the end of subsection (B) thereof and
inserting the following words therefor “or (C) at Dealer’s option, the
occurrence of any of the events specified in Section 5(a)(vii) (1) through
(9) of the ISDA Master Agreement with respect to that Issuer.”

 

(E)                                Section 12.9(b)(iv) of the Equity Definitions
is hereby amended by:

 

(x)                            deleting (1) subsection (A) in its entirety,
(2) the phrase “or (B)” following subsection (A) and (3) the phrase “in each
case” in subsection (B); and

 

(y)                          deleting the phrase “neither the Non-Hedging Party
nor the Lending Party lends Shares in the amount of the Hedging Shares or” in
the penultimate sentence.

 

(F)                                Section 12.9(b)(v) of the Equity Definitions
is hereby amended by:

 

(x)                            adding the word “or” immediately before
subsection “(B)” and deleting the comma at the end of subsection (A); and

 

(y)                          (1) deleting subsection (C) in its entirety,
(2) deleting the word “or” immediately preceding subsection (C) and (3) deleting
the penultimate sentence in its entirety and replacing it with the sentence “The
Hedging Party will determine the Cancellation Amount payable by one party to the
other.”

 

(ii)  Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to this Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, and (2) Company shall be deemed the sole Affected
Party and the Transaction shall be deemed the sole Affected Transaction:

 

(A)                             A “person” or “group” within the meaning of
Section 13(d) of the Exchange Act, other than Company, its subsidiaries and its
and their employee benefit plans, has become the direct or indirect “beneficial
owner,” as defined in Rule 13d-3 under the Exchange Act, of the common equity of
Company representing more than 50% of the voting power of such common equity.

 

(B)                               Consummation of (I) any recapitalization,
reclassification or change of the Shares (other than changes resulting from a
subdivision or combination) as a result of which the Shares would be converted
into, or exchanged for, stock, other securities, other property or assets or
(II) any share exchange, consolidation or merger of Company pursuant to which
the Shares will be converted into cash, securities or other property or any
sale, lease or other transfer in one transaction or a series of transactions of
all or substantially all of the consolidated assets of Company and its
subsidiaries, taken as a whole, to any person other than one of Company’s
subsidiaries; provided, however, that a transaction where the holders of all
classes of Company’s common equity immediately prior to such transaction that is
a share exchange, consolidation or merger own, directly or indirectly, more than
50% of all classes of common equity of the continuing or surviving corporation
or transferee or the parent thereof immediately after such event shall not
constitute an Additional Termination Event.  Notwithstanding the foregoing, any
transaction or transactions set forth in this clause (B) shall not constitute an
Additional Termination Event if at least 90% of the consideration received or to
be received by holders of the Shares, excluding cash payments for fractional
Shares, in connection with such transaction or transactions consists of shares
of common stock, American Depository Receipts or American Depository Shares
traded on the New York Stock Exchange or the NASDAQ Global Market or which will
be so traded when issued or exchanged in connection with such transaction or
transactions.

 

12

--------------------------------------------------------------------------------


 

(C)                               (I) Company or any of its subsidiary defaults
(as principal or as guarantor or other surety) in the payment of any principal
of or premium or make-whole amount or interest on any debt that is outstanding
in an aggregate principal amount of at least $10,000,000 beyond any period of
grace provided with respect thereto (a “Monetary Default”) or (II) Company or
any of its subsidiaries fails to perform or comply with any term of any evidence
of any debt in an aggregate outstanding principal amount of at least $10,000,000
or of any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such failure or condition such debt
could (including with the giving of notice or passage of time) or has become, or
has been declared, due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (III) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of debt to convert such debt into cash or cash
and equity interests), (x) Company or any of its subsidiaries has become
obligated to purchase or repay debt before its stated maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $10,000,000, or (y) as a result of a Monetary Default, one or
more persons have the right to require Company or any of its subsidiaries so to
purchase or repay such debt.

 

(D)                              Dealer, despite using commercially reasonable
efforts, is unable or reasonably determines that it is impractical or illegal,
to hedge its exposure with respect to this Transaction in the public market
without registration under the Securities Act or as a result of any legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by Dealer).

 

(i)                                      No Collateral or Setoff. 
Notwithstanding any provision of the Agreement or any other agreement between
the parties to the contrary, the obligations of Company hereunder are not
secured by any collateral.  Obligations under this Transaction shall not be set
off by Company against any other obligations of the parties, whether arising
under the Agreement, this Confirmation, under any other agreement between the
parties hereto, by operation of law or otherwise.  Any provision in the
Agreement with respect to the satisfaction of Company’s payment obligations to
the extent of Dealer’s payment obligations to Company in the same currency and
in the same Transaction (including, without limitation Section 2(c) thereof)
shall not apply to Company and, for the avoidance of doubt, Company shall fully
satisfy such payment obligations notwithstanding any payment obligation to
Company by Dealer in the same currency and in the same Transaction. In
calculating any amounts under Section 6(e) of the Agreement, notwithstanding
anything to the contrary in the Agreement, (1) separate amounts shall be
calculated as set forth in such Section 6(e) with respect to (a) this
Transaction and (b) all other Transactions, and (2) such separate amounts shall
be payable pursuant to Section 6(d)(ii) of the Agreement.  For the avoidance of
doubt and notwithstanding anything to the contrary provided in this
Section 9(i), in the event of bankruptcy or liquidation of either Company or
Dealer neither party shall have the right to set off any obligation that it may
have to the other party under this Transaction against any obligation such other
party may have to it, whether arising under the Agreement, this Confirmation or
any other agreement between the parties hereto, by operation of law or
otherwise.

 

(j)                                      Alternative Calculations and Payment on
Early Termination and on Certain Extraordinary Events.  If, in respect of this
Transaction, an amount is payable by Company to Dealer, (i) pursuant to
Section 12.7 or Section 12.9 of the Equity Definitions, (ii) pursuant to
Section 6(d)(ii) of the Agreement or (iii) pursuant to Section 9(u) (a “Payment
Obligation”), Company shall have the right, in its sole discretion, to satisfy
any such Payment Obligation by the Share Termination Alternative (as defined
below) (except that Company shall not make such an election in the event of a
Nationalization, Insolvency, Merger Event or Tender Offer in which the
consideration to be paid to holders of shares consists solely of cash or an
Event of Default in which Company is the Defaulting Party or a Termination Event
in which Company is the Affected Party, other than an Event of Default of the
type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement
or a Termination Event of the type described in Section 5(b) of the Agreement,
in each case that resulted from an event or events outside Company’s control)
and shall give irrevocable telephonic

 

13

--------------------------------------------------------------------------------


 

notice to Dealer, confirmed in writing within one Scheduled Trading Day, no
later than 12:00 p.m. New York local time on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, or no later than 6:00  p.m. New
York local time on the Early Unwind Date, as applicable; provided that if
Company does not validly elect to satisfy its Payment Obligation by the Share
Termination Alternative, Dealer shall have the right to require Company to
satisfy its Payment Obligation by the Share Termination Alternative. 
Notwithstanding the foregoing, Company’s or Dealer’s right to elect satisfaction
of a Payment Obligation in the Share Termination Alternative as set forth in
this clause shall only apply to Transactions under this Confirmation and,
notwithstanding anything to the contrary in the Agreement, (1) separate amounts
shall be calculated with respect to (a) Transactions hereunder and (b) all other
Transactions under the Agreement, and (2) such separate amounts shall be payable
pursuant to Section 6(d)(ii) of the Agreement, subject to, in the case of clause
(a), Company’s Share Termination Alternative right hereunder.

 

Share Termination Alternative:

 

If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, or on the Exchange
Business Day immediately following the date on which the Payment Obligation
would otherwise be due pursuant to Section 9(u), as applicable, subject to
paragraph (k)(i) below, in satisfaction, subject to paragraph (k)(ii) below, of
the Payment Obligation in the manner reasonably requested by Dealer free of
payment.

 

 

 

Share Termination Delivery Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value to Dealer of property contained in one Share Termination Delivery Unit
on the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means. The Calculation Agent shall notify
Company of such Share Termination Unit Price at the time of notification of the
Payment Obligation. In the case of a Private Placement of Share Termination
Delivery Units that are Restricted Shares (as defined below), as set forth in
paragraph (k)(i) below, the Share Termination Unit Price shall be determined by
the discounted price applicable to such Share Termination Delivery Units. In the
case of a Registration Settlement of Share Termination Delivery Units that are
Restricted Shares (as defined below) as set forth in paragraph (k)(ii) below,
the Share Termination Unit Price shall be the

 

14

--------------------------------------------------------------------------------


 

 

 

Settlement Price on the Merger Date, the Tender Offer Date, the Announcement
Date (in the case of a Nationalization, Insolvency or Delisting), the date of
cancellation, the Early Termination Date or the Early Unwind Date, as
applicable.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event, Event of Default Additional Disruption Event
or Delisting, one Share or, in the case of Nationalization, Insolvency, Tender
Offer or Merger Event, a unit consisting of the number or amount of each type of
property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Nationalization, Insolvency, Tender Offer or Merger
Event. If such Nationalization, Insolvency, Tender Offer or Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Inapplicable

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11, 9.12 and 10.5 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to this Transaction
means that Share Termination Alternative is applicable to this Transaction.

 

(k)                                   Registration/Private Placement
Procedures.  If, in the reasonable opinion of Dealer, following any delivery of
Shares or Share Termination Delivery Property to Dealer hereunder, such Shares
or Share Termination Delivery Property would be in the hands of Dealer subject
to any applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Shares or Share Termination Delivery
Property, “Restricted Shares”), then delivery of such Restricted Shares shall be
effected pursuant to either clause (i) or (ii) below at the election of Company,
unless Dealer waives the need for registration/private placement procedures set
forth in (i) and (ii) below.  Notwithstanding the foregoing, solely in respect
of any Daily Number of Warrants exercised or deemed exercised on any Expiration
Date, Company shall elect, prior to the first Settlement Date for the first
Expiration Date, a Private Placement Settlement or Registration Settlement for
all deliveries of Restricted Shares for all such Expiration Dates which election
shall be applicable to all Settlement Dates for such Warrants and the procedures
in clause (i) or clause (ii) below shall apply for all such delivered Restricted
Shares on an aggregate basis commencing after the final Settlement Date for such
Warrants.  The Calculation Agent shall make reasonable adjustments to settlement
terms and

 

15

--------------------------------------------------------------------------------


 

provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.

 

(i)                                    If Company elects to settle the
Transaction pursuant to this clause (i) (a “Private Placement Settlement”), then
delivery of Restricted Shares by Company shall be effected in private placement
procedures with respect to such Restricted Shares as are customary for an
issuance of a similar size, all as reasonably acceptable to Dealer; provided
that Company may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Company to Dealer (or any affiliate designated by Dealer) of the
Restricted Shares or the exemption pursuant to Section 4(1) or Section 4(3) of
the Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer).  The Private Placement Settlement of such Restricted
Shares shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer),
opinions and certificates, and such other documentation as is customary for
private placement agreements for an issuance of a similar size, all reasonably
acceptable to Dealer.  In the case of a Private Placement Settlement, Dealer
shall determine the appropriate discount to the Share Termination Unit Price (in
the case of settlement of Share Termination Delivery Units pursuant to paragraph
(j) above) or any Settlement Price (in the case of settlement of Shares pursuant
to Section 2 above) applicable to such Restricted Shares in a commercially
reasonable manner for an issuance of a similar size and appropriately adjust the
number of such Restricted Shares to be delivered to Dealer hereunder; provided
that in no event shall such number be greater than two times the Number of
Shares (the “Maximum Amount”).  Notwithstanding  the Agreement or this
Confirmation, the date of delivery of such Restricted Shares shall be the
Exchange Business Day following notice by Dealer to Company, of such applicable
discount and the number of Restricted Shares to be delivered pursuant to this
clause (i).  For the avoidance of doubt, delivery of Restricted Shares shall be
due as set forth in the previous sentence and not be due on the Share
Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to paragraph (j) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

 

In the event Company shall not have delivered the full number of Restricted
Shares otherwise applicable as a result of the proviso above relating to the
Maximum Amount (such deficit, the “Deficit Restricted Shares”), Company shall be
continually obligated to deliver, from time to time until the full number of
Deficit Restricted Shares have been delivered pursuant to this paragraph,
Restricted Shares when, and to the extent, that (i) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved and (iii) Company additionally authorizes any
unissued Shares that are not reserved for other transactions.  Company shall
immediately notify Dealer of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Restricted Shares to be delivered) and promptly deliver
such Restricted Shares thereafter.

 

(ii)                                 If Company elects to settle the Transaction
pursuant to this clause (ii) (a “Registration Settlement”), then Company shall
promptly (but in any event no later than the beginning of the Resale Period)
file and use its reasonable best efforts to make effective under the Securities
Act a registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Dealer, to cover the
resale of such Restricted Shares in accordance with customary resale
registration procedures for an issuance of a similar size, including covenants,
conditions,

 

16

--------------------------------------------------------------------------------


 

representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities due diligence rights, opinions and certificates, and
such other documentation as is customary for equity resale underwriting
agreements for an issuance of a similar size, all reasonably acceptable to
Dealer.  If Dealer, in its sole reasonable discretion, is not satisfied with
such procedures and documentation Private Placement Settlement shall apply.  If
Dealer is satisfied with such procedures and documentation, it shall sell the
Restricted Shares pursuant to such registration statement during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Restricted Shares (which, for the avoidance of doubt, shall be (x) the
Share Termination Payment Date in case of settlement in Share Termination
Delivery Units pursuant to paragraph (j) above or (y) the Settlement Date in
respect of the final Expiration Date for all Daily Number of Warrants) and
ending on the earliest of (i) the Exchange Business Day on which Dealer
completes the sale of all Restricted Shares or, in the case of settlement of
Share Termination Delivery Units, a sufficient number of Restricted Shares so
that the realized net proceeds of such sales equals or exceeds the Payment
Obligation (as defined above), (ii) the date upon which all Restricted Shares
have been sold or transferred pursuant to Rule 144 (or similar provisions then
in force) or Rule 145(d)(2) (or any similar provision then in force) under the
Securities Act and (iii) the date upon which all Restricted Shares may be sold
or transferred by a non-affiliate pursuant to Rule 144 (or any similar provision
then in force) or Rule 145(d)(2) (or any similar provision then in force) under
the Securities Act.  If the Payment Obligation exceeds the realized net proceeds
from such resale, Company shall transfer to Dealer by the open of the regular
trading session on the Exchange on the Exchange Trading Day immediately
following the last day of the Resale Period the amount of such excess (the
“Additional Amount”) in cash or in a number of Shares (“Make-whole Shares”) in
an amount that, based on the Settlement Price on the last day of the Resale
Period (as if such day was the “Valuation Date” for purposes of computing such
Settlement Price), has a dollar value equal to the Additional Amount.  The
Resale Period shall continue to enable the sale of the Make-whole Shares.  If
Company elects to pay the Additional Amount in Shares, the requirements and
provisions for Registration Settlement shall apply.  This provision shall be
applied successively until the Additional Amount is equal to zero.  In no event
shall Company deliver a number of Restricted Shares greater than the Maximum
Amount.

 

(iii)          Without limiting the generality of the foregoing, Company agrees
that any Restricted Shares delivered to Dealer, as purchaser of such Restricted
Shares, (i) may be transferred by and among Dealer and its affiliates and
Company shall effect such transfer without any further action by Dealer and
(ii) after the period of 6 months from the Trade Date (or 1 year from the Trade
Date if, at such time, informational requirements of Rule 144(c) are not
satisfied with respect to Company) has elapsed after any Settlement Date for
such Restricted Shares, Company shall promptly remove, or cause the transfer
agent for such Restricted Shares to remove, any legends referring to any such
restrictions or requirements from such Restricted Shares upon request by Dealer
(or such affiliate of Dealer) to Company or such transfer agent, without any
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Dealer (or such affiliate of Dealer).

 

If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

(l)                                      Limit on Beneficial Ownership. 
Notwithstanding any other provisions hereof, Dealer may not exercise any Warrant
hereunder or be entitled to take delivery of any Shares deliverable hereunder,
and Automatic Exercise shall not apply with respect to any Warrant hereunder, to
the extent (but only to the extent) that, after such receipt of any Shares upon
the exercise of such Warrant or otherwise hereunder, (i) the Section 16
Percentage would exceed 7.5%, or (ii) the Share Amount

 

17

--------------------------------------------------------------------------------


 

would exceed the Post-Effective Limit.  Any purported delivery hereunder shall
be void and have no effect to the extent (but only to the extent) that, after
such delivery, the Section 16 Percentage would exceed 7.5%, or (ii) the Share
Amount would exceed the Post-Effective Limit. If any delivery owed to Dealer
hereunder is not made, in whole or in part, as a result of this provision,
Company’s obligation to make such delivery shall not be extinguished and Company
shall make such delivery as promptly as practicable after, but in no event later
than one Business Day after, Dealer gives notice to Company that, after such
delivery, (i) the Section 16 Percentage would not exceed 7.5%, and (ii) the
Share Amount would not exceed the Post-Effective Limit.

 

(m)                                Share Deliveries. Company acknowledges and
agrees that, to the extent the holder of this Warrant is not then an affiliate
and has not been an affiliate for 90 days (it being understood that Dealer will
not be considered an affiliate under this paragraph solely by reason of its
receipt of Shares pursuant to this Transaction), and otherwise satisfies all
holding period and other requirements of Rule 144 of the Securities Act
applicable to it, any delivery of Shares or Share Termination Delivery Property
hereunder at any time after 6 months from the Trade Date (or 1 year from the
Trade Date if, at such time, informational requirements of Rule 144(c) are not
satisfied with respect to Company) shall be eligible for resale under Rule 144
of the Securities Act and Company agrees to promptly remove, or cause the
transfer agent for such Shares or Share Termination Delivery Property, to
remove, any legends referring to any restrictions on resale under the Securities
Act from the Shares or Share Termination Delivery Property.  Company further
agrees that any delivery of Shares or Share Termination Delivery Property prior
to the date that is 6 months from the Trade Date (or 1 year from the Trade Date
if, at such time, informational requirements of Rule 144(c) are not satisfied
with respect to Company), may be transferred by and among Dealer and its
affiliates and Company shall effect such transfer without any further action by
Dealer.  Notwithstanding anything to the contrary herein, Company agrees that
any delivery of Shares or Share Termination Delivery Property shall be effected
by book-entry transfer through the facilities of DTC, or any successor
depositary, if at the time of delivery, such class of Shares or class of Share
Termination Delivery Property is in book-entry form at DTC or such successor
depositary.  Notwithstanding anything to the contrary herein, to the extent the
provisions of Rule 144 of the Securities Act or any successor rule are amended,
or the applicable interpretation thereof by the Securities and Exchange
Commission or any court change after the Trade Date, the agreements of Company
herein shall be deemed modified to the extent necessary, in the opinion of
outside counsel of Company, to comply with Rule 144 of the Securities Act, as in
effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.

 

(n)                                  Waiver of Jury Trial.   Each party waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in respect of any suit, action or proceeding relating to this
Transaction.  Each party (i) certifies that no representative, agent or attorney
of the other party has represented, expressly or otherwise, that such other
party would not, in the event of such a suit, action or proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it and the other party
have been induced to enter into this Transaction, as applicable, by, among other
things, the mutual waivers and certifications provided herein.

 

(o)                                  Tax Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Company and each of its
employees, representatives, or other agents may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Company relating to such tax treatment and tax
structure.

 

(p)                                  Maximum Share Delivery.  Notwithstanding
any other provision of this Confirmation or the Agreement, in no event will
Company be required to deliver more than the Maximum Amount of Shares in the
aggregate to Dealer in connection with this Transaction, subject to the
provisions regarding Deficit Restricted Shares

 

(q)                                  Right to Extend.  Dealer may postpone, in
whole or in part, any Expiration Date or any other date of valuation or delivery
with respect to some or all of the relevant Warrants (in which event the
Calculation Agent shall make appropriate adjustments to the Daily Number of
Warrants with

 

18

--------------------------------------------------------------------------------


 

respect to one or more Expiration Dates) if Dealer determines, in its
commercially reasonable judgment, that such extension is reasonably necessary or
appropriate to preserve Dealer’s hedging or hedge unwind activity hereunder in
light of existing liquidity conditions or to enable Dealer to effect purchases
of Shares in connection with its hedging, hedge unwind or settlement activity
hereunder in a manner that would, if Dealer were Issuer or an affiliated
purchaser of Issuer, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer.

 

(r)                                     Status of Claims in Bankruptcy.  Dealer
acknowledges and agrees that this Confirmation is not intended to convey to
Dealer rights against Company with respect to the Transaction that are senior to
the claims of common stockholders of Company in any United States bankruptcy
proceedings of Company; provided that nothing herein shall limit or shall be
deemed to limit Dealer’s right to pursue remedies in the event of a breach by
Company of its obligations and agreements with respect to the Transaction;
provided, further, that nothing herein shall limit or shall be deemed to limit
Dealer’s rights in respect of any transactions other than the Transaction.

 

(s)                                   Securities Contract; Swap Agreement.  The
parties hereto intend for: (a) the Transaction to be a “securities contract” and
a “swap agreement” as defined in the Bankruptcy Code (Title 11 of the United
States Code) (the “Bankruptcy Code”), and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code; (b) a party’s
right to liquidate the Transaction and to exercise any other remedies upon the
occurrence of any Event of Default under the Agreement with respect to the other
party to constitute a “contractual right” as described in the Bankruptcy Code;
and (c) each payment and delivery of cash, securities or other property
hereunder to constitute a “margin payment” or “settlement payment” and a
“transfer” as defined in the Bankruptcy Code.

 

(t)                                     Delivery or Receipt of Cash. For the
avoidance of doubt, other than receipt of the Premium by Company, nothing in
this Confirmation shall be interpreted as requiring Company to cash settle this
Transaction, except in circumstances where such cash settlement is within
Company’s control (including, without limitation, where Company elects to
deliver or receive cash, where Company fails timely to elect the Share
Termination Alternative, or where Company has made Private Placement Settlement
unavailable due to the occurrence of events within its control ) or in those
circumstances in which holders of the Shares would also receive cash.

 

(u)           Early Unwind. In the event the sale of the “Option Securities” (as
defined in the Underwriting Agreement) is not consummated with the Underwriters
for any reason, or if Company fails to deliver to Dealer opinions of counsel as
required pursuant to Section 9(a), in each case by the close of business in New
York on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date, the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that Company shall reimburse Dealer for any costs or
expenses (including market losses) relating to the unwinding of its hedging
activities in connection with the Transaction (including any loss or cost
incurred as a result of terminating, liquidating, obtaining or reestablishing
any hedge or related trading position of Dealer or one or more of its affiliates
in connection with the Transaction). The amount of any such reimbursement shall
be determined by Dealer in its sole good faith discretion. Dealer shall notify
Company of such amount and Company shall pay such amount in immediately
available funds on the Early Unwind Date.  Each of Dealer and Company represent
and acknowledge to the other that, subject to the proviso included in this
Section, upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

 

(v)                                  Payment by Dealer. In the event that (i) an
Early Termination Date occurs or is designated with

 

19

--------------------------------------------------------------------------------


 

respect to the Transaction as a result of a Termination Event or an Event of
Default (other than an Event of Default arising under Section 5(a)(ii) or
5(a)(iv) of the Agreement) and, as a result, Dealer owes to Company pursuant to
Section 6(d)(ii) of the Agreement an amount calculated under Section 6(e) of the
Agreement, or (ii) Dealer owes to Company, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions (including, for the avoidance of doubt,
any amount payable in connection with an Extraordinary Event), an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

(w)                                Regulatory Provisions. The time of dealing
for the Transaction will be confirmed by Dealer upon written request by
Company.  The Agent will furnish to Company upon written request a statement as
to the source and amount of any remuneration received or to be received by the
Agent in connection with the Transaction.

 

20

--------------------------------------------------------------------------------


 

Company hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Dealer a facsimile of the fully-executed
Confirmation to Dealer at 646-758-9319 (Attention: Structured Equity Derivatives
Documentation Group).  Originals shall be provided for your execution upon your
request.

 

 

 

Very truly yours,

 

 

 

 

BARCLAYS CAPITAL Inc., acting solely as
Agent in connection with this Transaction

 

 

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

Name:

 

 

 

 

 

 

Accepted and confirmed

 

 

as of the Trade Date:

 

 

 

 

 


TAKE-TWO INTERACTIVE SOFTWARE, INC.


 


 


 


 


 


 


 


 

By:

 

 

 

Authorized Signatory

 

 

Name:

 

 

 

--------------------------------------------------------------------------------